

	

		VI

		109th CONGRESS

		1st Session

		S. 2101

		IN THE SENATE OF THE UNITED STATES

		

			December 14, 2005

			Mr. Chambliss introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Charles Nyaga.

	

	

		1.Adjustment of status

			(a)In

			 generalNotwithstanding any other provision of law or any order,

			 for the purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et

			 seq.), Charles Nyaga shall be deemed to have been lawfully admitted to, and

			 remained in, the United States, and shall be eligible for issuance of an

			 immigrant visa or for adjustment of status under section 245 of the Immigration

			 and Nationality Act (8 U.S.C. 1255).

			(b)Application and

			 payment of feesSubsection (a) shall apply only if the

			 application for issuance of an immigrant visa or the application for adjustment

			 of status is filed with appropriate fees within 2 years after the date of

			 enactment of this Act.

			(c)Reduction of

			 immigrant visa numbersUpon the granting of an immigrant visa to

			 Charles Nyaga, the Secretary of State shall instruct the proper officer to

			 reduce by 1, during the current or subsequent fiscal year, the total number of

			 immigrant visas that are made available to natives of the country of the

			 alien’s birth under section 202(e) or 203(a) of the Immigration and Nationality

			 Act (8 U.S.C. 1152(e), 1153(a)), as applicable.

			

